DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/10/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopko (EP 2 966 386).
Per claim 1, Kopko teaches a refrigerant sub-system for a heating, ventilation, and air conditioning system (HVAC) (fig. 2), the refrigerant sub-system comprising: 
	a compressor (44) receiving uncompressed, vapor refrigerant at a first pressure, wherein the refrigerant exits the compressor as a compressed, vapor refrigerant at a second pressure higher than the first pressure (this the inherent function of a compressor in a vapor-compression refrigeration circuit); 
	a condenser (36) for condensing the compressed, vapor refrigerant into a compressed, liquid refrigerant and for transferring heat from the compressed, vapor refrigerant to a first fluid (this the inherent function of a condenser in a vapor-compression refrigeration circuit); 
	an expansion valve (78) for expanding the compressed, liquid refrigerant into an uncompressed, liquid refrigerant (this the inherent function of an expansion valve in a vapor-compression refrigeration circuit); 
	an evaporator (40) for vaporizing the uncompressed, liquid refrigerant into the uncompressed, vapor refrigerant at the first pressure and transferring heat from a second fluid to the uncompressed, vapor refrigerant (this the inherent function of an evaporator in a vapor-compression refrigeration circuit); and 
	a refrigerant-air heat exchanger (46) having a first operating mode and a second operating mode, 
	wherein, 
		in the first operating mode (“cooling only mode”, para. 0023), 
			the condenser is adapted to condense a first portion of the compressed, vapor refrigerant from a vapor to a liquid, and 
			the refrigerant-air heat exchanger is adapted to condense a second portion of the compressed, vapor refrigerant from a vapor to a liquid and transfer heat from the second portion of the compressed, vapor refrigerant to air (see Table 1 and para. 0024).  

	Per claim 2, Kopko meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kopko teaches 
	wherein, in a second operating mode (“Heating plus limited cooling” para. 0035-0036), 
		the evaporator is adapted to vaporize a first portion of the uncompressed, liquid refrigerant from a liquid to a vapor, and 
		the refrigerant-air heat exchanger is adapted to vaporize a second portion of the uncompressed, liquid refrigerant from a liquid to a vapor and transfer heat from the air to the second portion of the uncompressed, liquid refrigerant (See Table 1 and para. 0035-0036).  
	Per claim 3, Kopko meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Kopko teaches 
	wherein the at least one expansion valve includes a first expansion valve (78) and a second expansion valve (76), and 	wherein, 
		in the first -19-38902-16 (COP-20-079US01) operating mode, 
			the first expansion valve (78) expands the compressed, liquid refrigerant into the uncompressed, liquid refrigerant.  
Per claim 5, Kopko meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Kopko teaches wherein, in the second operating mode, the first expansion valve (78) controls the first portion of the uncompressed, liquid refrigerant to the evaporator (40) and the second expansion valve (76) controls the second portion of the uncompressed, liquid refrigerant to the refrigerant-air heat exchanger (46).  
	Per claim 6, Kopko meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Kopko teaches a first on/off valve (70) and a second on/off valve (72), and wherein, in the first operating mode, the first on/off valve (70) is open to channel the second portion of the compressed, vapor refrigerant from the compressor to the refrigerant-air heat exchanger, and the second on/off valve (72) is closed (see Table 1).  
	Per claim 7, Kopko meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Kopko teaches in the second operating mode (“Heating plus limited cooling”, See Table 1), the second on/off valve (72) is open to channel a second portion of the uncompressed, vapor refrigerant from the refrigerant-air heat exchanger to the compressor, and the first on/off valve (70) is closed (See Table 1).  
	Per claim 8, Kopko meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Kopko teaches wherein the first (70) and second (72) on/off valves are solenoid valves (“solenoid valves”, para. 0058).  
	Per claim 9, Kopko meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Kopko teaches wherein the first (78) and second (76) expansion valves are thermal expansion valves (“thermal expansion valves” para. 0018).  
	Per claim 10, Kopko meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Kopko teaches wherein the refrigerant-air heat exchanger (46) is a refrigerant-air coil (“the coil 46 is an outdoor coil that transfers heat between the refrigerant and the outdoor ambient air”, para. 0015).
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kopko (EP 2 966 386) in view of Kopko (US 2006/0201188; hereinafter referred to as Kopko ‘188).
	Per claim 4, Kopko meets the claim limitations as disclosed in the above rejection of claim 3.  However, Kopko fails to explicitly teach a check valve disposed for bypassing the second expansion valve, and wherein, in the first operating mode, the check valve channels a first portion of the compressed, liquid refrigerant around the second expansion valve.  
	However, Kopko ‘188 teaches an HVAC system wherein a check valve (320) is disposed for bypassing a second expansion valve (318), and wherein in a first operating mode (“heating mode”, para. 0067), the check valve channels a first portion of compresses, liquid refrigerant around the second expansion valve (318) for increased system efficiency (para. 0069).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a check valve disposed for bypassing a second expansion valve, and wherein, in a first operating mode, the check valve channels a first portion of the compressed, liquid refrigerant around the second expansion valve, as taught by Kopko ‘188 in the invention of Kopko, in order to advantageously provided increased system efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763